DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1-10 in the reply filed on Sept. 12, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the arched part facing the second fiber layer in Fig. 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “each of the plurality of first fibers” and “each of the plurality of second fibers.”  The claim is not clear.  The Examiner notes the claim was considered for examination purposes as reciting “each fiber of the plurality of first fibers” and “each fiber of the plurality of second fibers.”
Claim 6 recites “each of the plurality of first fibers” and “each of the plurality of second fibers.”  The claim is not clear.  The Examiner notes the claim was considered for examination purposes as reciting “each fiber of the plurality of first fibers” and “each fiber of the plurality of second fibers.”
Claim 7 recites “the thermoplastic polymer.”  Claim 1 from which claim 7 depends recites “a thermoplastic polymer” with respect to the plurality of first fibers, with respect to the plurality of second fibers, and with respect to nanofibers.  It is not clear which thermoplastic polymer “the thermoplastic polymer” in claim 7 refers to.  The Examiner notes “the thermoplastic polymer” recited in claim 7 has been interpreted for examination purposes as the thermoplastic polymer comprised in nanofibers.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuba et al. (JP 2009000100) (“Fukuba”) as understood from the provided English translation of the reference, in view of Wagner et al. (US 9295541 B2) (“Wagner”).
With respect to claim 1, Fukuba discloses a fiber sheet comprising a first fiber layer including a plurality of first fibers, the plurality of first fibers comprising a thermoplastic polymer and arranged side by side in a first direction (abstr., 0011, 0014, 0022), a second fiber layer including a plurality of second fibers, the plurality of second fibers comprising a thermoplastic polymer and arranged side by side in a second direction intersecting the first direction, and disposed to face the first fiber layer (abstr., 0011, 0014, 0022), and a nanofiber layer including nanofibers (abstr, 0011), the nanofibers comprising a thermoplastic polymer, a biodegradable polymer or a biological polymer (0031), the nanofiber layer being disposed to be in contact with the first fiber layer and the second fiber layer – the layers are laminated (0035).  Fukuba discloses that the nanofiber layer is laminated to the first fiber layer and the second fiber layer (0035), but does not state explicitly that the nanofiber layer is heat-welded to the first fiber layer and the second fiber layer.  Wagner discloses a fiber sheet – the covering of a graft is being interpreted as corresponding to the fiber sheet (col. 2, lines 3-17), the graft including a cultured tissue (col. 2, lines 64-67, col. 3, lines 1-5, 19-24), the fibers of the covering including attachment points including fusion formed by heat welding (col. 4, lines 6-16).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to heat-weld the nanofiber layer to the first fiber layer and the second fiber layer of Fukuba as it is known in the art of fiber sheets in the area of tissue culture to heat-weld fibrous layers, the layers of Fukuba used in the area of cell culture.
Regarding claim 2, Fukuba and Wagner teach the sheet of claim 1.  Fukuba discloses the nanofiber layer disposed between the first fiber layer and the second fiber layer (abstr., 0011, 0035).  Fukuba discloses that the nanofiber layer is laminated to the first fiber layer and the second fiber layer (0035), does it would be obvious to a person of ordinary skill in the art that first fibers are in contact with the nanofibers and the second fibers are in contact with nanofibers.  Since Wagner discloses that in the fiber sheet there are attachment points including fusion formed by heat welding (col. 4, lines 6-16), it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that in the sheet od Fukuba and Wagner portions at which the plurality of first fibers and the nanofibers are in contact with each other are heat-welded and portions at which the plurality of second fibers and the nanofibers are in contact with each other are heat-welded.
As to claim 3, Fukuba and Wagner teach the sheet of claim 1.  Fukuba discloses the second fiber layer is laminated on the first fiber layer (0035), the nanofiber layer is laminated on the second fiber layer (0035), and since Wagner discloses attachment points formed by heat-welding (col. 4, lines 6-16), it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that in the sheet according to Fukuba and Wagner, portions at which the plurality of first fibers and the plurality of second fibers intersect and are in contact with each other are heat-welded, portions at which the plurality of first fibers and the nanofibers are in contact with each other are heat-welded and portions at which the plurality of second fibers and the nanofibers are in contact with each other are heat-welded.
With respect to claim 6, Fukuda and Wagner teach the sheet of claim 1.  Fukuda discloses a thickness of each fiber of the plurality of first fibers and a thickness of each fiber of the plurality of second fibers of 5 µm or more and 500 µm or less (0016).  The range of thickness of each fiber of the plurality of first fibers and the plurality of second fibers overlaps the range recited in claim 6; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
Regarding claim 7, Fukuda and Wagner teach the sheet of claim 1.  The Examiner notes “the thermoplastic polymer” has been interpreted as a polymer of the nanofibers.  Fukuda discloses nanofibers including polycarbonate, polyamide, polyethylene terephthalate, polyvinyl chloride (0031).
Regarding claim 8, Fukuda and Wagner teach the sheet of claim 1.  Fukuda discloses nanofibers including polyurethane (0031).
As to claim 9, Fukuda and Wagner teach the sheet of claim 1.  Fukuda discloses nanofibers including polyvinyl alcohol, polylactic acid, polycaprolactone (0031).
With respect to claim 10, Fukuda and Wagner teach the sheet of claim 1.  Fukuda discloses nanofibers including collagen (0031).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuba as understood from the provided English translation of the reference, in view of Wagner, and further in view of Shim et al. (US 9439764 B2) (“Shim”) and Song et al. (US 2016/0114077 A1) (“Song”).
With respect to claim 4, Fukuda and Wagner teach the sheet of claim 1, but are silent with respect to a cross-section of each fiber of the plurality of first fibers and the plurality of second fibers as recited in the claim.  Shim discloses a fiber sheet used for cell growth (abstr.), comprising two fiber layers (col. 2, lines 3-20), wherein the fibers of the fiber layers can have various cross-sectional shapes (col. 4, lines 37-42).  
Song discloses fibrous sheet used in tissue engineering (abstr.), wherein some fibers have a cross section having a flat part and an arched part and some have a cross section which is circular (Fig. 2C).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form each fiber of the plurality of first fibers having a flat part and an arched part as recited in the claim, each of the fibers of the plurality of second fibers being circular, the flat part arranged as recited in the claim as it is known in the art for the fibers to have cross-sections of various shapes.  Changes in shape are within the purview of a person skilled in the art (MPEP 2144.04).


Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuba as understood from the provided English translation of the reference, in view of Wagner, and further in view of Shim and Song, and further in view of Pokorski (US 2019/0038796 A1).
Regarding claim 5, Fukuba, Wagner, Shim and Song teach the sheet of claim 4, but are silent with respect to the contact angle feature in the arched part as recited in the claim.  Pokorski discloses a fiber sheet for use in tissue engineering (abstr., 0008), wherein a contact angle between the plurality of fibers and a liquid is within the recited range (page 14, Table 1).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the contact angle in the arched part of the fiber sheet according to Fukuba, Wagner, Shim, and Song as disclosed in Pokorski as such contact angle is known in the art of fiber sheets for tissue engineering.

Information Disclosure Statement
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617. The examiner can normally be reached M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783